By the Court:
In this case the district court, having reversed the judgment of the common pleas on the sole ground that the verdict was against the evidence, thereupon rendered a final judgment upon the evidence in favor of the plaintiff in error. This was clearly erroneous. The judgment should have been such as the common pleas ought to have rendered, namely, that the verdict be set aside, and a new trial granted; and the cause should have been remanded to the common pleas for further proceedings.

Judgment accordingly.